        Case 2:09-cv-04607-MMB Document 283 Filed 10/02/18 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

FREE SPEECH COALITION, INC., et al.              ) CASE NO. 2:09-4607
                                                 )
               Plaintiffs,                       ) JUDGE MICHAEL M. BAYLSON
                                                 )
       -vs-                                      ) NOTICE OF APPEAL
                                                 )
HON. JEFFERSON B. SESSIONS, III                  )
  Attorney General,                              )
                                                 )
               Defendant.                        )

       Notice is hereby given that Plaintiffs Free Speech Coalition, Inc.; American Society of Media

Photographers, Inc.; Thomas Hymes; Townsend Enterprises, Inc. d.b.a. Sinclair Institute; Barbara

Alper; Carol Queen; Barbara Nitke; David Steinberg; Marie L. Levine a.k.a. Nina Hartley; Dave

Levingston; Betty Dodson; and Carlin Ross, hereby appeal to the United States Court of Appeals for

the Third Circuit, from the Court’s Final Judgment and Decree entered in this action on August 3,

2018 (Doc. 279), and from any and all orders made final by the aforementioned judgment.


Date: October 2, 2018                         /s/ J. Michael Murray
                                             J. MICHAEL MURRAY (0019626)
                                             jmmurray@bgmdlaw.com
                                             LORRAINE R. BAUMGARDNER (0019642)
                                             lbaumgardner@bgmdlaw.com
                                             BERKMAN, GORDON, MURRAY & DeVAN
                                             55 Public Square, Suite 2200
                                             Cleveland, Ohio 44113-1949
                                             Telephone: (216) 781-5245 / Fax: (216) 781-8207

                                             KEVIN E. RAPHAEL (72673)
                                             KER@Pietragallo.com
                                             J. PETER SHINDEL, JR. (201554)
                                             JPS@Pietragallo.com
                                             PIETRAGALLO GORDON ALFANO BOSICK
                                               & RASPANTI, LLP
                                             1818 Market Street, Suite 3402
                                             Philadelphia, Pennsylvania 19103
                                             Telephone: (215) 320-6200 / Fax: (215) 981-0082

                                             Attorneys for Plaintiffs
        Case 2:09-cv-04607-MMB Document 283 Filed 10/02/18 Page 2 of 2



                                 CERTIFICATE OF SERVICE

       The foregoing Notice of Appeal was filed electronically on October 2, 2018. Notice of this

filing will be sent to all parties by operation of the Court's electronic filing system. Parties may

access this filing through the Court's system.




                                                 /s/ J. Michael Murray
                                                 J. MICHAEL MURRAY (0019626)
                                                 LORRAINE R. BAUMGARDNER
                                                 BERKMAN, GORDON, MURRAY & DeVAN

                                                 KEVIN E. RAPHAEL (72673)
                                                 J. PETER SHINDEL, JR. (201554)
                                                 PIETRAGALLO GORDON ALFANO BOSICK
                                                     & RASPANTI, LLP

                                                 Attorneys for Plaintiffs




                                                 2
